DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment and reply filed January 4, 2021 have been received and entered into the case.  Claim 10 is canceled; claims 23 – 24 are added; claims 1, 3 – 9 and 12 – 24 are pending; claims 13 – 22 are withdrawn; claims 1, 3 – 9, 12 and 23 – 24 have been considered on the merits.  All arguments have been fully considered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 1, 3 – 9, 12, 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (2005, Urology) in view of Gaylis et al. (US 8697066 OR US 8388952 OR US 8383103).
Smith teaches methods for treating neurogenic detrusor over activity (neurologic condition) and/or overactive bladder, the method comprising injecting 100 – 300 units of botulinum toxin A, or Botox, trade name for onabotulinumtoxin A (materials and methods) into 10 sites of the bladder base (abstract), trigone, or lateral bladder wall (detrusor muscle) (p.38, figure 1) (or a site inferior to the bladder midline as in claim 12).  Figure 1 shows a depiction of injections sites may include 2 in the trigone and 8 in the lower portion of the posterior wall. 
Smith does not teach the method wherein the 10 injection sites consist of 2 in the trigone and 8 in the lower posterior wall.  However, Smith does teach 10 sites consisting of 4 in the trigone and 6 in the posterior wall (figure 1B). Smith also demonstrates the method is effective when administering other variations of injections sites as well (figure 1).  At time the time the claims were filed, methods for injecting the toxin over various parts of the bladder, in various combinations of 10 sites was well known and practiced in the prior art to effect successful treatment of bladder dysfunction.  In support, Gaylis ‘066 and ‘952 teach methods for treating bladder dysfunction, overactive bladder or neurogenic bladder (abstract, col. 13-14), comprising injecting 1 - 2500 units (col. 16 line 56 - col. 17 line 5) of botulinum toxin A such as BOTOX, or 
Although the combined prior art does not teach the methods reduce the need for additional procedures, it is noted that this limitation does not positively modify the active steps of treating neurogenic bladder dysfunction, but rather recites an intended outcome of the active method steps.  Moreover, in following the teachings of the combined prior art, such an outcome would necessarily result.
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.


Response to Arguments
Applicant argues the references individually in that Smith does not teach treating neurogenic bladder dysfunction with 10 sites but 30 – 40 sites, does not teach the intended outcome of reducing the need for CIC but requires it, and is therefore not obvious over Smith.  Applicant argues that the Gaylis references do not teach 10 sites divided into the claimed sites and at the claimed amounts, and would therefore not combine the references to arrive at the claimed invention.
However, these arguments fail to persuade for the following reasons. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The instant rejection is based on a combination of references.  The combination of references teach and suggest methods for treating neurogenic bladder dysfunction wherein the claimed botulinum toxin is administered in the claimed amounts, to the claimed areas in order to treat the claimed conditions.  The combination of references clearly demonstrate that varying the number of injections, number of units and placement thereof to successfully treat the instant conditions was common practice in the art.  The prior art overwhelmingly teaches administering the claimed active to the claimed target sites for treating the claimed dysfunction, wherein 10 injections are administered with the claimed amount of active, and wherein the target site is that as claimed.  While the 10 injection sites are not exactly as claimed, the effects are the same.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915.  The examiner can normally be reached on Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RUTH A DAVIS/Primary Examiner, Art Unit 1699